DETAILED ACTION

Response to Amendment
Claims 1, 3-6 and 8-15 are pending in the application, with claims 11-15 currently withdrawn.  New grounds of rejection have been added for claims 1, 3-5 and 8-10 based on amendments to claim 1 and claim 6 has been rejected utilizing previously applied references.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kinuta et al. (US 2014/0120387) in view of Bouffard et al. (US 2004/0157115) and further in view of Shin et al. (US 2017/0033329) and further in view of Lee et al. (US 2011/0104523).

Regarding claim 1, Kinuta et al. discloses in Figs 1-19, a venting device (ref 1) inserted into a sealing part (ref 24) of a pouch (ref 21) of a secondary battery (ref 2), the venting device (ref 1) comprising, a housing (ref 10) inserted between confronting surfaces (Figs 2A, 2B, 9, 10) of the sealing part (ref 24) so as to be sealed together (Figs 2A, 2B, 9, 10) with the sealing part (ref 24), the housing being made from a metal plate, the housing (ref 10) comprises an upper housing (“upper”, Fig 19 below) and a lower housing (“lower”, Fig 19 below), the upper housing and the lower housing having 
Kinuta et al. does not explicitly disclose the housing is made from a metal plate, the gasket is made of a polymer, and the housing and gasket are crimped together.
     Bouffard et al. discloses in Figs 1-8, a battery (ref 10) including a vent structure ([0059]) formed of a metal ([0059]) and a gasket formed of polymer ([0059]) at an end (Fig 1) of a battery structure (ref 10), and crimped to close the battery ([0059]).  This configuration enhances the strength and compression of the seal to enhance battery sealing and structural integrity ([0059]).
Kinuta et al. and Bouffard et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the housing and gasket of Kinuta et al. as metal and polymer materials, 
Further, while the reference does not explicitly disclose the specific thicknesses of the upper and lower housings (upper has smaller thickness than lower), it would have been obvious to one of ordinary skill in the art at the time of filing the invention to change the thicknesses of the upper and lower gaskets, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the relative thicknesses of gaskets are changed to optimize battery sealing and that many design parameters are taken into consideration when determining the thicknesses of the gaskets.

Kinuta et al. also does not explicitly disclose the housing is a single continuous metal plate.
Shin et al. discloses in Figs 1-8, a pouch battery (Fig 8) including a housing formed of a unitary material comprising metal ([0043], Fig 8) that is folded (Fig 8) to form a lower and upper structuring housing the electrode assembly (ref 310).  This 
Shin et al. and Kinuta et al. are analogous since both deal in the same field of endeavor, namely, battery housings.
It would have been obvious to one ordinary skill in the art at the time of filing to incorporate the housing of Kinuta et al. as comprising a single unitary piece comprising metal as disclosed by Shin et al. to enhance the ease and economy of the battery assembly process and to enhance the structural integrity of the battery structure.

Kinuta et al. also does not explicitly disclose the gasket is a single continuous polymer material.
Lee et al. discloses in Figs 1-7, a rechargeable pouch ([0006]) battery (ref 100) including a vent structure and gasket structure sealing a top end of the battery ([0021]).  The gasket structure comprises a singular structure ([0021]).  This configuration enhances the sealing of the overall vent structure within the battery ([0021]).
Lee et al. and Kinuta et al. are analogous since both deal in the same field of endeavor, namely, battery housings.
It would have been obvious to one ordinary skill in the art at the time of filing to incorporate the gasket structure of Kinuta et al. as a single component as disclosed by Lee et al. to enhance the sealing of the overall vent structure within the battery.



Regarding claim 4, modified Kinuta et al. discloses all of the claim limitations as set forth above and also discloses the crimping part is crimped onto (see rejection above of claim 1) the peripheral portion (Figs 2A, 2B) of the plate spring (ref 31)

Regarding claim 5, modified Kinuta et al. discloses all of the claim limitations as set forth above and also discloses a ball (ref 34, Figs 2A, 2B) disposed between the gasket (refs 35, 32) and the plate spring (ref 31) at an outlet side (Figs 2A, 2B) of the passage (ref 33).

Regarding claim 8, modified Kinuta et al. discloses all of the claim limitations as set forth above and also discloses the lower housing (“lower”, Fig 19 below) has a width less than a width (depicted in Fig 19 below, width of upper has refs 13+64 which are thicker than only ref 10 at lower housing) of the upper housing (“upper”, Fig 19 below), the width of the lower housing and the width of the upper housing (“upper”, Fig 19 below) being defined in a lateral direction perpendicular to a longitudinal flow direction (Figs 18, 19) of the passage (ref 33) defined through the gasket (refs 35, 32).



    PNG
    media_image1.png
    436
    430
    media_image1.png
    Greyscale


Regarding claim 9, modified Kinuta et al. discloses all of the claim limitations as set forth above and also discloses the upper housing (“upper”, Fig 19 above) has a circular cylinder shape (Figs 18, 19) and the lower housing has an oval cylinder shape (“lower”, Fig 19 above.  Further, a circle shape is an oval).
Further, even assuming, arguendo, the shapes of the lower and upper housings are not explicity oval and circular, respectively, it would have been obvious to one of ordinary skill in the art at the time of filing to change the respective shapes of the lower and upper housings, respectively, to circular and oval or vice versa, as such In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Regarding claim 10, modified Kinuta et al. discloses all of the claim limitations as set forth above.  While reference does not disclose said gasket inserted into the upper housing, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to reverse the gasket assembly configuration, by placing said gasket assembly in said upper housing vs said lower housing, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kinuta et al. (US 2014/0120387) in view of Bouffard et al. (US 2004/0157115).
Regarding claim 6, Kinuta et al. discloses in Figs 1-19, a venting device (ref 1) inserted into a sealing part (ref 24) of a pouch (ref 21) of a secondary battery (ref 2), the venting device (ref 1) comprising, a housing (ref 10) inserted between confronting surfaces (Figs 2A, 2B, 9, 10) of the sealing part (ref 24) so as to be sealed together (Figs 2A, 2B, 9, 10) with the sealing part (ref 24), the housing being made from a metal 

Kinuta et al. does not explicitly disclose the housing is made from a metal plate, the gasket is made of a polymer, and the housing and gasket are crimped together.
     Bouffard et al. discloses in Figs 1-8, a battery (ref 10) including a vent structure ([0059]) formed of a metal ([0059]) and a gasket formed of polymer ([0059]) at an end (Fig 1) of a battery structure (ref 10), and crimped to close the battery ([0059]).  This configuration enhances the strength and compression of the seal to enhance battery sealing and structural integrity ([0059]).
.

Response to Arguments
Applicant's arguments filed 9/30/2021 with respect to amended instant independent claim 6 have been fully considered but they are not persuasive.
Applicants argue Kinuta does not disclose a chamfered or filleted edge on the gasket.  Applicants further this argument by stating the words “chamfer” or “fillet” do not appear in Kinuta.  The Office agrees “chamfer” and “fillet” do not appear in Kinuta.  However, the 7/13/2021 office action cites structures 32 and 35 as the gasket of Kinuta.  Figs 2A and 2B each disclose the gasket (refs 32 + 35) forming a structure that has a non-linear, stepped shape (that results in a chamfered structure).  Fig 2A reproduced below, highlighting edge of combined structure of 32 + 35.


    PNG
    media_image2.png
    381
    241
    media_image2.png
    Greyscale


Therefore, this argument is not found persuasive.

Applicants further argue Kinuta in view of Bouffard does not disclose a crimped structure.  However, Fig 1 of Bouffard discloses both ends, top and bottom, of a battery structure that are crimped and sealed closed as described at [0059].  Further, not specifically stated in the 7/13/2021 office action, the Kinuta reference discloses the structure (ref 5) in which the vent is disposed within includes a flange structure that includes adhesive (ref 6, [0054]) and is pressed together (Figs 2A, 2B, [0054]).  Included in the plain definition of crimping is a pressed structure.  Kinuta, at the very least, discloses a vent structure pressed within a greater structure of the battery.  Therefore, this argument is not found persuasive.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725